At the time Ricker sold his interest in the bonds to the company, all the parties in interest understood that Lombard's stock subscription had been paid by a credit of $2,000 on the price of the land. Whether Ricker had authority in the first instance to brad the company by that arrangement is a question that does not arise, for the company, through its board of directors, had knowledge of his intended application of Lombard's subscription in part payment of the land. Under the circumstances, their knowledge and silence are equivalent to consent; and when the agreement for the application was made by Ricker and Lombard, the company became bound by the act of *Page 446 
Ricker. 2 Mor. Corp., s. 627; Sherman v. Fitch, 98 Mass. 59, 64. As Lombard is not indebted to the company, he is not chargeable as its trustee in this action. Forist v. Bellows, 59 N.H. 229.
Ricker's testimony was competent. Its tendency was to show that the directors were informed of the application made of Lombard's subscription.
Trustee discharged.
BLODGETT, J., did not sit: the others concurred.